12/02/2022



         IN THE SUPREME COURT OF THE STATE OF MONTANA

                                DA 22-0287
                              _______________
IN RE THE MATTER OF THE GUARDIANSHIP OF L.R.T.S.:
ECHO RENE SIMS,

            Respondent and Appellant,                  ORDER

      and

DAVID MARK SAMMONS,

            Petitioner and Appellee.
                              _______________
      Appellant Echo Rene Sims moves to consolidate cases DA 22-0287 and

DA 22-0288. With good cause having been shown,

      IT IS THEREFORE ORDERED that Echo’s Motion is granted. The two

appeals are consolidated Cause No. DA 22-0287.




                                        1                         Electronically signed by:
                                                                        Mike McGrath
                                                           Chief Justice, Montana Supreme Court
                                                                      December 2 2022